Citation Nr: 0402826	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  98-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for headaches as a 
result of cerebral contusion, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

This matter originally came before the Board of Veterans' 
(Board) on appeal of a March 1998 rating decision of the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Appeals (VA).

In February 2001, the Board issued a decision that denied the 
veteran's claim for an evaluation in excess of 30 percent for 
his headache disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
January 2002, the Court issued an Order that vacated the 
February 2001 Board decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.

In September 2002, the Board undertook development of the 
claim.  

In April 2003, the Board issued a decision that denied the 
veteran's claim for an evaluation in excess of 30 percent for 
his headache disorder.  The veteran again appealed to the 
Court.  In August 2003, the Court issued an Order that 
vacated the April 2003 Board decision and remanded the case 
to the Board for proceedings consistent with the Secretary's 
Motion for Remand.


REMAND

As noted above, in September 2002, the Board undertook 
additional development with respect to the issue on appeal 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Pursuant to that development, extensive VA outpatient records 
of the veteran were obtained, and a VA examination of the 
veteran was conducted in December 2002.  

As noted in the Motion for Remand, since the Board undertook 
the additional development, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision) because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Additionally, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  In Pelegrini v. Principi, __ Vet. App. 
__, No. 01-0944 (Jan. 13, 2004), the Court emphasized the 
need for VA to provide notice that informs, "the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  [(4)] Furthermore, in compliance with the explicit 
requirement of [38 C.F.R.] § 3.159(b) and the implicit 
requirement of [38 U.S.C.A.] § 5103(a), .... VA must 'request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.'"  Finally, the 
claimant must be given notice of each of the above four 
factors before an initial unfavorable RO decision.  

In order to ensure due process, this case must be REMANDED 
for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), Pelegrini, 
and any other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. 

2.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for headaches as a 
result of cerebral contusion with 
consideration of the evidence obtained by 
the Board (VA outpatient records dated 
from October 2000 to March 2003, and a VA 
examination report dated in December 
2002).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




